    Case 18-11145-LSS   Doc 651-1     Filed 12/17/18   Page 1 of 2



                             Exhibit A


                        Final Vote Tabulation
                 
                                    Case 18-11145-LSS               Doc 651-1        Filed 12/17/18         Page 2 of 2


                                                               The Relay Shoe Company, LLC, et al.
                                                                 Exhibit A ‐ Tabulation Summary


                                                                  Number Accepting       Number Rejecting    AmountAccep ng     AmountRejec ng
Class                    Class Description                                                                                                       Class Voting Result
                                                                          %                     %                   %                  %
                                                                          8                     0             $45,264,775.76         $0.00
 2      Prepetition Note Secured Claims against U.S. Debtors                                                                                           Accept
                                                                        100%                   0%                  100%               0%

                                                                          43                   10             $129,081,753.79    $3,121,540.75
4(a)       General Unsecured Claims against U.S. Debtors                                                                                               Accept
                                                                       81.13%                18.87%               97.64%             2.36%

                                                                          23                    4              $3,345,834.86       $77,982.70
4(b)    General Unsecured Claims against Rockport Canada                                                                                               Accept
                                                                       85.19%                14.81%               97.72%             2.28%




                                                                           Page 1 of 1
